Citation Nr: 1414354	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  08-19 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral foot disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In his substantive appeal received by VA in July 2008, the Veteran requested a hearing.  A RO hearing was scheduled to occur in October 2008, but the Veteran failed to appear.  The Veteran reiterated his hearing request in July 2009, when he indicated that "[t]he hearing officer does not have to be from the B.V.A."  Another RO hearing was then scheduled to occur in September 2009.  A copy of the RO's letter of late July 2009, advising the Veteran of the date, time, and location of his hearing, was annotated to the effect that the hearing had been cancelled.  By correspondence dated in January 2010, the Veteran indicated that his representative had been unavailable at the time of the scheduled September 2009 hearing, leading to its cancellation.  The Veteran further indicated that he had been notified of pending favorable action toward at least a portion of the claims advanced, and would await formal notice before exercising his option for a hearing.  Subsequently, in a February 2010 statement, the Veteran specifically indicated that he was withdrawing his request for an RO hearing.  In a written statement of March 2010, the Veteran's representative stated that no further hearing before the Board, or the RO, was desired, and that the Veteran requested forwarding of his claims folder to the Board for review of the remaining appellate issue.  As such, no request for any hearing remains pending.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The May 2012 Board remand instructed the agency of original jurisdiction (AOJ) to schedule a VA examination and obtain an opinion as to whether it is at least as likely as not that the Veteran's foot disability originated in service or is otherwise related to service.  The examiner was instructed to reconcile the opinion with the Veteran's complaint of foot trouble on military service separation examination in March 1970, and the 1986 private podiatrist's diagnoses.  A new examination was conducted in September 2012.  Unfortunately, the examiner did not consider the Veteran's complaint of foot trouble upon separation from service or the 1986 private podiatrist.  Instead, the examiner stated that the Veteran's plantar fasciitis started in 1998, many years after his discharge, and so the foot disability was not related to his service.  The AOJ returned the claim to the examiner because the examiner did not state that he or she had reviewed the claims file.  The examiner responded that the September 2012 opinion clearly stated that the claims file had been reviewed.  However, the examiner did not address the specific pieces of evidence the Board's May 2012 remand pointed to, and the opinion obtained indicates the examiner was most likely not aware of them.  Therefore, the examination was inadequate and did not comply with the Board's previous remand.  The claim must be remanded again to obtain an adequate examination that addresses all the relevant evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) to the September 2012 VA examiner, or appropriate substitute clinician, for an addendum opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  If additional clinical examination of the Veteran is required to provide the below requested opinion, such examination should be scheduled.

The examiner is asked to address the following question, offering a complete rationale for the opinion provided and including reference to pertinent entries within the claims folder: 

Is it at least as likely as not (50 percent or greater probability) that any disorder of either foot, other than peripheral neuropathy, originated in service or is otherwise related to service or any event therein?  The examiner must reconcile his/her opinion with the complaint of foot trouble on military service separation examination in March 1970, and the 1986 private podiatrist's diagnoses.  

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence as to find against such matter.  More likely and as likely support the contended relationship; less likely weighs against the claim.  

2. Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


